Case 6:17-cr-00215-CEM-DCI Document 117 Filed 06/22/20 Page 1 of 1 PageID 477
               Case: 18-14225 Date Filed: 06/22/2020 Page: 1 of 1
                 Supreme Court of the United States
                        Office of the Clerk
                    Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202) 479-3011
                                    June 22, 2020


   Clerk
   United States Court of Appeals for the Eleventh
   Circuit
   56 Forsyth Street, N.W.
   Atlanta, GA 30303


         Re: David Hardman
             v. United States
             No. 19-8558
             (Your No. 18-14225-AA)


   Dear Clerk:

         The Court today entered the following order in the above-entitled case:

         The petition for a writ of certiorari is denied.



                                           Sincerely,




                                           Scott S. Harris, Clerk
